DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Owens on 10 February 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 8 has been amended as follows:

8.  (Currently Amended) A method for reducing vehicle deterioration, the method  comprising:
          utilizing at least one processing system executing computer-readable code to perform multiple steps including:
providing a task database to a pattern analyzer including an artificial neural network, 
to put the vehicle into service, the pattern analyzer determining, for a plurality of sets of historical defect indicators, key-value pairs corresponding to respective sets of historical defect indicators and a respective ratio corresponding to a first frequency of vehicles being taken out of service to a second frequency of vehicles remaining in service;
providing the pattern analyzer including the artificial neural network with respective current sets of defect indicators associated with a current status of respective vehicles of the set of vehicles, the pattern analyzer, based on the respective current sets of defect indicators and the key-value pairs, determining confidence scores that correspond to a likelihood the respective vehicles of the set of vehicles will remain in service;
providing an alert generating module with the confidence scores; and
outputting information about at least one vehicle of the set of vehicles based on the confidence scores, the information including an alert and a recommendation for vehicle maintenance.

Allowable Subject Matter
Claims 1, 2, 4, 6 to 8, 10, 11, 15, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not reveal or render obvious the methods as recited in claims 1, 8, or 15, wherein (in combination with the other recited steps and limitations) for example, the artificial neural network is trained to generate the defect indicator groupings based on executing an apriori based frequent pattern algorithm performing an analysis of vehicle failures following the actions to put/placing the vehicles into service or the artificial neural network is trained by executing an apriori based frequent pattern algorithm performing an analysis of failures following the decision to put the vehicle into service, and the outputted information includes the alert and recommendation for vehicle maintenance.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed methods of claims 1, 8, and 15 are integrated into a practical application for reducing vehicle deterioration by outputting the alert and the recommendation for vehicle maintenance based on the defect indicator groupings or key-value pairs of the pattern analyzer and also contain an inventive concept for improving “the functioning of the computer itself” (Alice) and for improving “an existing technological process” (Bascom) of indicating the maintenance of vehicles (e.g., for example only, such technological process as has been classified in CPC G07C 5/006, G07C 5/0816, G05B 23/0283, and G06Q 10/20 including an improvement as described at published paragraph [0021] of the specification) e.g., by the pattern analyzer that includes an artificial neural network trained based on executing the apriori based frequent pattern algorithm generating the defect indicator groupings, or by the pattern analyzer that includes the artificial neural network trained by executing the apriori based frequent pattern algorithm determining the key-value pairs, particularly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 31 January 2022, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667